I concur in the general principles stated in the opinion, as well as the result. But, lest we be misunderstood, I express the further opinion that the bill discloses such unity of subject-matter, and such relation of the parties thereto, that no objection for multifariousness appears.
The gravamen of the bill is for an accounting by the guardian for the moneys of the ward which come to his hands by virtue of his trust and to recover such funds.
The other parties become involved by transactions with the guardian, whereby they become trustees in equity along with him of portions of such funds; and the bill seeks to follow such trust funds into the lands in which they were invested through such transactions.
To my mind there is no difference in principle between this and a bill by a creditor to collect a debt by setting aside several different and distinct fraudulent conveyances of property, made by the debtor to separate and unconnected grantees. The property, in the hands of such grantees, is charged in equity with a trust in favor of the creditor. Surely, a like unity arises when each of the defendants, or his property, has become chargeable with portions of a common trust fund as in this case. Of course, separate decrees in equity should be rendered to meet the equities as to all parties.
GARDNER, J., concurs in the foregoing.